Title: Memorandum of Books, [ca. August] 1790
From: Madison, James
To: 


[ca. August 1790]

Books in Box Marked I Madison Phila. No. 1. being the largest & covered


16 livsons. from 15th. to 30th. inclusive


0
from 23 to 30 inclusive: not charged


0
Memoires concernant impositions et droits (par Moreau)  5 vol: 40.


—
Encyclop: Britan: (edit: Dobson) 1st. vol. 40


—
Chalmers’ Pol: Annals 1 vol: 40.


—
Ramsay’s acct. of slavery in W. Indies.


—
Douglas’ Reports



Neckar on Religion


—
Hist: war in America  3 vol: 80.


—
Cicero’s Epist: to Atticus 2 v. 80.


—
Pliny’s do. 2 v 80.


—
Pownal’s Colonies 2 v. 80.


—
Les loisir’s d’un Ministre d’etat1 v. 80.


—
Wallace’s nos. of Mankind1 v. 80.


—
Collection of pieces1 vol. 80.


—
Considns. sur des richesses et luxe1 v. 80.


—
De la Salles voyage1 v. 120.


—
Examen sur les finances2 v. 120.


—
Reflexions do. do.2 v. 120.


—
Lownds on Coins1 v. 120.


—
Cultivateur Americain (St. John)3 v. 80.


—
Collection des pieces pour et contr. Neckar1 v. 80.


—
Bacon’s Essay’s2 vol 80.



0☓
Bibliot: Phys. Œconom: & fn 82, 83, 84, 85—1 vol. each, 86 2 vol: 87. 2 Vol. 120.


—
Tracts on Corn trade 1 vol. 120.


—
Tables of Coins weights & meas. 1 v. 120


—
Apothegms of antients 1 v. 120.


—
Condamine’s travels into Italy 1 v. 120.


—
Columbian Magazine from Jany to Aug: 1789 inclus:


—
Tit. Liv: 4 v. 120.


—
Dictionaire de la fable 1 v. 120.


—
Allen’s Theology 1 v. 80.


—
View of N. America 1 v. 80.


—
Hurd’s Horace 2 v. 120.


—
Dissert: Merid. Sp. & Portugal 1 v. 120


—
Demostenes 120. Greek Gram: Kolben’s Cape Good. Hope. 120.



In Box—marked I Madison Philada. No. 2

☓0
De Thou. 11 vo. 40.


0
Hist. de Nouvel France 3 v. 40.


—
Smollets Continuation of Hume 5 v. 80.


—
Gibbon’s continuation of R. Hist: 6 v. 80


—
Adams’ defence Vol. 1 & 3d.


—
Millar on Ranks 80.


☓
Guerre de 75–85 40.


0
Societè Politique 40.


☓
Saxon Chronicle  40.


—
Dutch Republic   80


0
Brochures Politiques—80. price marked 11 lt. 14s. rel: included


☓
Savary Egypte 3 v. 80.


0
Resumè de Cahiers—3 v. 80. (bound plain as Anacharsis)


—
Mazzei Etats Unis—3 v. 80


☓
Ordonnance de Marine 80.


0
Admtron. de l’impôt par le Trone 2 v. 80. (plain)


0
Physiocratie du Dupont 80—price marked 10 lt. 10s.


☓
Voyages en Suisse par Mayer 2. v. 80.


☓
Abregè D’Angleterre (Salmon) 2 v. 120.


☓
Hist: Nouvel France par Lescarbot 80.


—
Cook’s voyage by Ledyard 120.


☓
Mably’s observns. Greeks 120


0
Anacharsis 7 v. 80. maps 40.


☓
Volney 2. v. 8.



☓
Voyages de Chastelleux 2 v. 80.


☓
Fourcroy Chimie 4 vol. 80.


0
Turgot commerce du grain 80.


0
_____ do. sur les richesses 80


☓
Decadence de literature par Juvigny 80


☓
Loix criminel (Warville) 2 v. 80.


☓
Vie de Voltaire (Verney) 80


☓
Exper. d’Ingenhouse 80.


☓
Hist: de Kentucky (Filson) 80.


☓
la France et Etats Unis (Warville) 80.


☓
Troubles de l’Amerique par Soulès 4 vol. 80.


☓
Voyages aux Alpes par de Saussure 4 vol. 80.




—
Pigot’s Recoveries 80


☓
Memoires du Brandenbuerg 80.


—
Abbè Grosier’s China 2 v. 80


☓
Smith’s Hist: N. York 80.


—
Vattel’s law Nat: & Nations


☓
Espion Anglois 10 vol. 120


☓
Tableau de Paris 4 v. 120


☓
Pieces interressants 4 v. 120.


☓
Hist: ancienne (Milot) 5 v. 120.


☓
_____ Moderne (do) 4 v 120


☓
_____ de France (do) 3 v. 12.


☓
Mably principes Legislation 120


0
Abrege Chronol: d’Espagne 2 v. 120.


☓0
Abregè Ecclesiastique 3 v 120.


0
Dictionaire Historique 4 vol. 120.


☓
Hist: d’Allemagne (Pfeffel) 2 v 120.


0
Hist: Nat: Mineraux vol 5, 6, 7, 8, 9–120


☓
Annales Romaines (Macquer) 120.


☓
Ubbo Emmius 120—(price 9 livs)


☓
Peines infamantes (Cretel) 80.


0
Sur le traite de Comerce avec l’Angleterre (Dupont) 80.



Nouvelle decouvertes &c. (Hennepin) 120.


0
Recuil de Dissertations Hist: et Critiques.



Onomasticon Pollucis 80.


—
Jefferson’s Notes 80.


—
Burn’s Poems 80.



0
American Traveller 40.


—
Sr. W. Jones’ Isæus 40.


—
Morris U. Ss. accounts—


0
Dupont on Commerce


0
Mirabeau aux Bataves


0
_____ Cour de Berlin


0
Fonctions des Etâts Generaux


—
Bruyere 2 vol.


—
Journals of Congs. compleat


—
3 vol: surplus of do.


—
Ramsay’s Hist: Revol: 2 v.


—
Belknap’s do. N.H. 1 v.


—
Morse’s Geog:


—
Pike’s Arithmetic


—
Warville on trade of U. S. & France


—
Webster’s Essay’s


—
Winthrop’s Journal





Memorandm. of books omitted in last settlet. Aug: 1790 with Mr. Jefferson and still to be credited to him
situation actuelle des Finances de la France pamplet 40. pags. 138
 ⟨bancaire?⟩ pam: 40.
